DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-32 of copending Application No. 16/984,104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the present application and the copending application are directed to a medical device comprising a fiber having a core fiber and including a plurality of sensors configured to reflect a light and change a characteristic.  Additionally, the claims have a console with one or more processors which cause operations including providing a broadband incident light, receiving reflected light signals, processing the reflected light signals and determining whether the medical device is positioned at a target site.  The claims differ in that the present application discloses “a multi-core optical fiber having a plurality of core fibers” while the copending application discloses “an optical fiber having one or more core fibers”.  One of ordinary skill in the art would recognize a multi-core optical fiber as a well-known and conventional type of optical fiber and that one or more core fibers would include a plurality of core fibers.  Additionally, the presenting application disclose “determining wherein the medical device has entered the vessel of the patent based on the reflected light signals” while the copending application discloses “determining whether the medical device is positioned at the target site of the patient based on the reflected light signals”.  One of ordinary skill in the art would recognize, particularly in light of the corresponding specifications, that a “vessel of the patient” would be obvious choice as an option of a “target site of the patient”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner notes that the effective filing date of copending Application No. 16/984,104 is before the effective filing date of the present application.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/392,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the present application and the copending application are directed to a medical device comprising a fiber having a core fiber and including a plurality of sensors configured to reflect a light and change a characteristic.  Additionally, the claims have a console with one or more processors which cause operations including providing a broadband incident light, receiving reflected light signals, processing the reflected light signals and determining whether the medical device is positioned at a target site.  The independent claims differ in that the present application discloses “a multi-core optical fiber having a plurality of core fibers” while the copending application discloses “an optical fiber having one or more core fibers”.  One of ordinary skill in the art would recognize a multi-core optical fiber as a well-known and conventional type of optical fiber and that one or more core fibers would include a plurality of core fibers.  Further, claim 3 of the co-pending application states the optical fiber is a multi-core optical fiber including a plurality of core fibers.  Additionally, the presenting application disclose “determining wherein the medical device has entered the vessel of the patent based on the reflected light signals” while the copending application discloses “determining a location of the portion of the optical fiber or a defect affecting a vessel in which the portion is disposed based on the detected fluctuations”.  One of ordinary skill in the art would recognize, particularly in light of the corresponding specifications, that determining the medical device has entered a “vessel of the patient” would be accomplished in the co-pending application by “determining a location...”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793